DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

IDSs
References listed on Information Disclosure Statements (IDSs) filed November 29, 2021 have been considered  by the Examiner.

Reasons for Allowance
The following is an examiner’s statement of reason for allowance:  
	Claim(s) 1, 10, and 19 is/are considered allowable since the prior made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. The Prior Art does not teach the claimed invention having a computer implemented method for assessing a target subject matter comprising: maintaining a database of patent portfolios and a database of patents; searching the first portfolio as a function of the search query using the arranged keywords extracted from the search query; generating search results; generating a claim similarity index for a patent claim of the one or more patent claims associated with the search query based on a similarity between the patent claim and at least one other patent claim of the one or more patent claims, wherein the claim similarity index is generated based on an evaluation of roots of keywords from a subparagraph of the patent claim to words of 
Therefore, claim(s) 1-22 are presently allowed.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH V HO whose telephone number is (571)272-8583, fax number is 571 273 8583, and email address is Binh.Ho@uspto.gov.  The examiner can normally be reached on Monday 8AM – 6PM; Tuesday 	9AM – 2PM; Thursday 8AM – 12PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/BINH V HO/
Primary Examiner, Art Unit 2152


11/20/2021